FILED
                             NOT FOR PUBLICATION                            OCT 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DONG YU,                                         No. 10-72380

               Petitioner,                       Agency No. A099-370-295

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Dong Yu, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). Our


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the new standards governing adverse

credibility determinations created by the Real ID Act. Shrestha v. Holder, 590
F.3d 1034, 1039 (9th Cir. 2010). We deny in part and dismiss in part the petition

for review.

       Even if credible, substantial evidence supports the BIA’s conclusion that Yu

failed to establish the harm he suffered or will suffer if he returns to China was or

would be on account of his political opinion. See Kozulin v. INS, 218 F.3d 1112,

1115-17 (9th Cir. 2000) (evidence did not compel conclusion that beating of

Russian anti-communist, shortly after he reported misconduct of his ship captain,

was on account of political opinion). Accordingly, in the absence of a nexus, his

asylum and withholding of removal claims fail. See Ochoa v. Gonzales, 406 F.3d
1166, 1172 (9th Cir. 2005).

       Substantial evidence also supports the BIA’s conclusion that Yu has not

established it is more likely than not he will be tortured upon return to China. See

Wakkary v. Holder, 558 F.3d 1049, 1068 (9th Cir. 2009). Accordingly, his CAT

claim fails.

       We lack jurisdiction to consider Yu’s due process challenge, his claim based

on Christianity, and his claim based on involuntary sterilization because he did not


                                           2                                    10-72380
exhaust these claims before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-

78 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                  10-72380